Exhibit In re CHARYS HOLDING COMPANY, INC Case No. 08-10289 (BLS) Debtor ReportingPeriod: May 1 through 31 PAYMENTS TO INSIDERS AND PROFESSIONALS Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary. INSIDERS NAME TYPE OF PAYMENT AMOUNT PAID TOTAL PAID TO DATE Billy V Ray, Jr Gross Payroll $ 25,000 $ 87,500 Billy V Ray, Jr Car Allowance 500 2,000 Gable Apartments (for B Ray Jr) Apartment Rental - 2,148 Billy V Ray, Jr TOTAL 91,648 Michael Oyster Gross Payroll 20,833 72,917 Michael Oyster Car Allowance 500 2,000 Michael Oyster Travel 10,481 4,808 Michael Oyster Reimburse: ordinary business expenses 800 800 Michael Oyster TOTAL 80,525 Raymond Smith Gross Payroll 20,833 72,916 Raymond Smith Car Allowance 500 2,000 Raymond Smith Reimburse: ordinary business expenses 190 8,334 Raymond Smith Travel 262 1,333 Raymond Smith TOTAL 84,583 Michael Brown Gross Payroll 52,083 Alec McLarty Lead Director Fees & Expenses 21,874 51,874 David Gergacz Director Fees & Expenses 11,108 18,670 Dennis Hayes Director Fees & Expenses 7,703 12,919 John Jordan Director Fees & Expenses 11,169 19,062 David Ray Gross Payroll - 13,961 Brandon Ray Gross Payroll - 11,250 Ayin Tower Management Affiliate Transfer Out - 20,300 TOTAL PAYMENTS TO INSIDERS $ 131,753 $ 456,875 BANKRUPTCY PROFESSIONALS NAME DATE OF COURT ORDER AUTHORIZING EMPLOYMENT AMOUNT APPROVED AMOUNT PAID TOTAL PAID TO DATE TOTAL INCURRED & UNPAID* Weil, Gotshal & Manges LLP 3/7/2008 n/a $ - $ - $ 864,612 Richards, Layton & Finger , P.A. 3/7/2008 n/a - - 68,459 Milbank, Tweed, Hadley & McCloy 4/14/2008 n/a - - 704,186 Morris, Nichols, Arsht, & Tunnell L Pending n/a - - 39,185 Michael Brenner 3/7/2008 $ 42,868 17,868 17,868 31,569 AlixPartners, LLP 3/7/2008 n/a - - 1,137,598 Kurtzman Carson Consultants 2/15/2008 n/a - - 29,000 Total Payments to Bankruptcy Professionals n/a $ 17,868 $ 17,868 $ 2,874,609
